FILED
                                                                      Bridgette Vation           DALLAS COUNTY
                                    05-15-00194-CV                                            2/13/2015 3:00:27 PM
                                                                                                     FELICIA PITRE
                                                                                                   DISTRICT CLERK



                                  CAUSE NO. DC-13-12150

SAMROD CORPORATION d/b/a                    §              IN THE DISTRICT COURT
                                                                               FILED IN
BIG D TRAVEL CENTER                         §                           5th COURT OF APPEALS
                                            §                                DALLAS, TEXAS
       Plaintiff,                           §                           2/17/2015 10:44:49 AM
                                            §                                  LISA MATZ
v.                                          §              192ND                 Clerk
                                                                   JUDICIAL DISTRICT
                                            §
HME EXECUTIVE COACH, INC.                   §
and SHAHZAD AZIZ CHAUDHRY                   §
                                            §
       Defendants.                          §              DALLAS COUNTY, TEXAS

                      DEFENDANTS’ NOTICE OF APPEAL

May It Please The Court:

       COME NOW, Defendants, HME Executive Coach, Inc. and Shahzad Aziz Chaudhry, by

and through undersigned counsel, and respectfully give notice of their intent to appeal the trial

court’s judgment rendered on January 14, 2015. This appeal is taken to the Fifth Court of Ap-

peals at Dallas, Texas.

                                                Respectfully submitted,
                                                JOHN H. CARNEY & ASSOCIATES


                                            By:       /s/ Bernard E. Zwillenberg

                                                      John H. Carney
                                                      johnhatchettcarney@gmail.com
                                                      State Bar No. 03832200

                                                      Bernard E. Zwillenberg
                                                      bernardezwillenberg@gmail.com
                                                      State Bar No. 22299020

                                                      5005 Greenville Avenue, Suite 200
                                                      Dallas, Texas 75206
                                                      (214) 368-8300 – Telephone
                                                      (214) 369-9979 – Facsimile
                                                      Attorneys for Defendants


Defendants’ Notice of Appeal                                                          Page 1 of 2
                               CERTIFICATE OF SERVICE

    I hereby certify that on this 13th day of February, 2015, a true and correct copy of the forego-
ing document, Defendants’ Notice of Appeal has this day been served in accordance with the
Texas Rules of Civil Procedure as shown below.

Sarah Schecter                                   VIA: ____ CMRRR #
Andrew S. Gardner                                     ____ First Class Mail
Modjarrad & Abusaad Law Firm                          __X_ Facsimile to (972) 789-1665
100 N. Central Expressway, Suite 1000                 ____ Hand-Delivery
Richardson, Texas 75080


                                                        /s/ Bernard E. Zwillenberg




Defendants’ Notice of Appeal                                                             Page 2 of 2